Citation Nr: 0910343	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-03 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury to include arthritis. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1970 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is in the record.

In January 2008, the claim of service connection for 
residuals of a left knee injury was remanded for further 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

Permanent residuals of a left knee injury, including 
arthritis, were not affirmatively shown to have been present 
during service; arthritis of the left knee was not manifested 
to a compensable degree within one year from the date of 
separation from service; arthritis of the left knee, 
resulting is a total knee replacement, first diagnosed after 
service beyond the one-year presumptive period for arthritis 
as a chronic disease, is unrelated to an injury, disease, or 
event of service origin. 

CONCLUSION OF LAW

Residuals of a left knee injury, including arthritis, were 
was not incurred in or aggravated by service; and service 
connection for arthritis of the left knee, resulting in a 
total knee replacement, as a chronic disease may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice claim 
by letters, dated in July 2005, in October 2005, and in April 
2006.  The Veteran was notified of the type of evidence was 
needed to establish the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service. 



The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of the 
elements of the claim).

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the statement of the case, 
dated in February 2007, and the supplemental statement of the 
case, dated in August 2008.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO obtained the service treatment 
records and afforded the Veteran a VA examination and 
obtained a medical opinion. 

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The service treatment records show that in March 1974 the 
Veteran slipped on ice and he complained of a trauma to the 
left knee cap.  The pertinent findings were edema, but full 
range of motion.  An X-ray showed no significant abnormality.  
The assessment was left knee medial collateral ligament pull.   
On the separation examination in April 1974, the Veteran 
denied having had a trick or locked knee.  The evaluation of 
the lower extremities was normal, and no left knee 
abnormality was listed as a defect or diagnosis by the 
examiner. 

After service, VA records show that June 1989 the Veteran 
gave a history of injury to the knees.  In August 1994, the 
Veteran complained of right knee pain and there was full 
range of motion in each knee.  In November 1995, the Veteran 
complained of joint discomfort in the knees.  In November 
1997, history included arthroscopic surgery on each knee in 
1987.  

Private medical records show that in May 1998 the Veteran was 
hospitalized for arthritis of the right and left knees and in 
October 1999 he had a total left knee replacement, which was 
revised by VA in August 2002.

On VA examination in January 2007, after a review of the 
Veteran's file, the VA examiner expressed the opinion that 
the Veteran's current left knee problem was unrelated to the 
left knee injury during service.  

In October 2007, the Veteran testified that during service he 
slipped and fell and he came down on his left knee and he has 
had a knee problem ever since.

In the Remand of January 2008, the Board requested that the 
Veteran be afforded a VA examination by an orthopedist, who 
has not previously examined the Veteran, to determine whether 
it was at least as likely as not that the current left knee 
replacement, first documented after service in 1999, was 
related to the incident in 1974 in service, when the Veteran 
slipped on ice and landed on his knee cap. 

The requested VA examination was conducted in April 2008.  
The VA examiner noted that in service in March 1974 the 
Veteran suffered a one time contusion of the left knee with 
negative X-rays.  After service, the VA examiner found no 
correlation between the left knee replacement in 1999 and the 
injury in 1974, noting that the first left knee complaint was 
documented in 1995 and that the Veteran had a total knee 
replacement because of arthritis.  The VA examiner expressed 
the opinion that the Veteran had a mild contusion of the left 
knee in 1974 with no further complaint until at least 1994 
and that there was nothing in the service treatment records 
or the records after service to indicate a chronic knee 
problem during service.    

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more develops a 
chronic disease, such as arthritis, to a degree of 10 percent 
or more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309. 

Analysis

The service treatment records show that in March 1974 the 
Veteran injured his left knee, when he slipped and fell on 
ice, but X-rays were negative, and a left knee abnormality 
was not documented thereafter or on separation examination.  
Based on the service treatment records, a chronic left knee 
disability to include arthritis was not affirmatively shown 
to have been present during service, and service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established. 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic left knee disability to include arthritis, as no such 
disability was shown, and sufficient observation to establish 
chronicity during service, as there was only an isolated 
entry, pertaining to the left knee injury, and as chronicity 
in service is not adequately supported by the service 
treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, VA records show that June 1989 the Veteran 
gave a history of injury to the knees, but did not indicate 
when the injury occurred or the type of injury.  In November 
1995, the Veteran complained of joint discomfort in the 
knees.  In November 1997, history included arthroscopic 
surgery on each knee in 1987.  Private medical records show 
that in May 1998 the Veteran was hospitalized for arthritis 
of the right and left knees and in October 1999 he had a 
total left knee replacement, which was revised by VA in 
August 2002.



The absence of documented left knee complaints from 1974 
1995, a period of 20 years, interrupts continuity and weighs 
against continuity of symptomatology.  Even if the Board 
accepts the Veteran's history of arthroscopic surgery on each 
knee in 1987, there still is a period of thirteen years 
without evidence of continuity of symptomatology under 38 
C.F.R. § 3.303(b).  Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  As for left knee arthritis, 
arthritis was first in diagnosed in 1998, 24 years after 
service, which is well beyond the one-year presumptive period 
following separation from service in 1974 for arthritis as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 
and 3.309.  

To the extent the Veteran testified that he has had left knee 
problems since the injury in service, implying continuity, 
the absence of any in-service left knee complaint or symptoms 
after the initial injury or of any complaint on separation 
examination and the absence of documented left knee 
complaints from 1974 to 1995, interrupting continuity, weigh 
against the Veteran's testimony to the extent that the 
Veteran's testimony implies continuity.  Here, the evidence 
of continuity under 38 C.F.R. § 3.303(b) fails not just 
because of the lack of medical documentation of symptoms, 
rather the assertion of continuity is not credible in light 
of all the evidence and therefore the testimony is less 
probative than the negative evidence on the question of 
continuity of symptomatology.  Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  

As for service connection based on the evidence of left knee 
arthritis, resulting in a total knee replacement in 1999, 
first diagnosed after service under 38 C.F.R. § 3.303(d), 
left knee arthritis, resulting in a total knee replacement, 
is not a condition under case law that has been found to be 
capable of lay observation.  


Therefore the determination as to the presence of left knee 
arthritis, resulting in a total knee replacement, is medical 
in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For this reason, the Board rejects the 
Veteran's statements and testimony, relating his current left 
knee arthritis, resulting in a total knee replacement, to the 
injury in service. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).



On the question of whether service connection may be granted 
on the basis that the disability was first diagnosed after 
service, considering all the evidence, including that 
pertinent to service under 38 C.F.R. § 3.303(d), the 
competent medical evidence consists of the opinion of VA 
examiner, who stated that there was no 
correlation between the left knee replacement because of 
arthritis in 1999 and the injury in 1974, noting that the 
first left knee complaint was no earlier than 1994 and that 
there was nothing in the service treatment records or the 
records after service to indicate a chronic knee problem 
during service.   This evidence opposes, rather than 
supports, the claim.

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, and as the only competent evidence of 
record is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left knee injury to 
include arthritis is denied.  



____________________________________________
George E. Guido Jr. 

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


